DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stich (US 5,810,239).

Regarding claim 1, Stich discloses a striking tool (Fig. 1, item 1) having an ejecting path (Fig. 6a-6c) of a fastener (Fig. 1, item 5) which is formed in a nose part (Fig. 2, item 3), and configured to sequentially strike fasteners supplied to the nose part (Col. 3, lines 17-45), the striking tool comprising: 
an attachment member (Fig. 2, item 6) that can be attached to and detached from a tip end of the nose part (Col. 3, lines 45-50), 
wherein the attachment member can be fixed to and released from the nose part by an operation (Fig. 2, lever 18 is rotated to attach attachment member) in a direction different from an ejecting direction of the fastener (Col. 4, lines 40-60).

Regarding claim 3, Stich discloses the striking tool wherein the nose part has a contact member (Fig. 2, item 10) that can be pressed against a member to be struck during striking (Col. 3, lines 31-45), and the attachment member is attached to a tip end of the contact member (Fig. 3) (Col. 4, lines 17-40).

Regarding claim 4, Stich discloses the striking tool wherein the attachment member has an insertion portion (Fig. 2, attachment member has an insertion portion 12) into which a cylindrical tip end (Fig. 2, item 10) of the contact member is inserted.

Regarding claim 5, Stich discloses the striking tool wherein the attachment member has an operation resisting portion (Fig. 2, item 14, 15) that, when an operation of fixing or releasing the attachment member to or from the nose part is performed, becomes a resistance against the operation (Fig. 2, when operation resisting portions are not aligned with engaging protrusion 8, the attachment member 6 cannot be attached).

Regarding claim 6, Stich discloses the striking tool wherein the nose part is formed with an engaging protrusion (Fig. 2, item 8) for fixing the attachment member, and when the operation of fixing or releasing the attachment member to or from the nose part is performed, the engaging protrusion rides over the operation resisting portion, so that a sense of click is generated (Fig. 2, when operation resisting portions are not aligned with engaging protrusion 8, the attachment member 6 cannot be attached).

Regarding claim 7, Stich discloses the striking tool wherein the operation resisting portion is integrally formed as a part of the attachment member (Fig. 2, operation resisting portion 14, 15 is integrally formed to attachment member 6) formed of an elastic member.

Regarding claim 8, Stich the striking tool wherein a side part (Fig. 4, item 14) of the attachment member is formed with an opened check window (Fig. 4, item 14) through which a fixed state of the (Fig. 4, nose part is visible through open check window 14).

Regarding claim 9, Stich discloses the striking tool according to Claim 1, wherein the attachment member has a guide path (Fig. 6a-6c, attachment member 6 has a guide path) continuing to the ejecting path, and an inner diameter (Fig. 6a-6c, inner diameter of guide path is larger towards the nose 3) of the guide path is formed to progressively increase toward a direction of a tip end.

Regarding claim 10, Stich discloses the striking tool further comprising: a trigger (Col. 3, lines 30-45) that is provided operably so as to strike the fasteners; a contact arm (Fig. 2, item 10) that is slid to enable an operation of the trigger when the nose part is pressed against a member to be struck (Col. 3, lines 23-45), and a contact nose (Fig. 2, item 12) that can be attached to and detached from the contact arm (Col. 3, line 45-67), wherein the attachment member (Fig. 2, items 13, 20, 25) can be attached to and detached from a tip end of the contact nose (Col. 4, lines 1-40), and an operation method (Col. 4, lines 1-40) of fixing or releasing the attachment member to or from the contact nose and an operation (Col. 4, lines 1-40) method of fixing or releasing the contact nose to or from the contact arm are different from each other.

Regarding claim 11, Stich discloses the striking tool wherein the contact nose is press-fitted in parallel to the ejecting direction of the fastener (Col. 3, line 50-Col. 4, line 60), so that the contact nose can be fixed to and released from the contact arm (Col. 3, line 50-Col. 4, line 60).

Regarding claim 12, Stich discloses the striking tool further comprising an attachment holding part (Fig. 2, items 13, 20, 25) configured to hold the attachment member (Fig. 2, item 12) detached from the nose part (Col. 4, lines 1-60), wherein the attachment member (Fig. 2, item 12) can be attached to and detached from the attachment holding part by the same operations (Col. 3, line 50-Col. 4, line 60, attachment holding part 13, 20, 25 is attached to the attachment member by vertically sliding) as (Col. 3, line 50-Col. 4, line 60, attachment member 12 is attached to nose part 3 by vertically sliding).

Regarding claim 13, Stich discloses the striking tool wherein an extension member (Fig. 2, item 18) formed as a separate member (Fig. 2, extension member 18 is a separate member from attachment member) from the attachment member is attached to a tip end side (Fig. 2) of the attachment member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stich in view of Mukoyama (US 6,286,742).

Regarding claim 2, Stich discloses the striking tool wherein the attachment member can be fixed to and released from the nose part by a rotating operation (Fig. 2, item 18) (Col. 4, lines 40-60, lever 18 is rotated to engage and disengage the attachment member 6) in a circumferential direction of the ejecting path.
Stich is silent about the rotating operation being in a circumferential direction of the ejecting path.
However, Mukoyama teaches attaching an attachment member (Fig. 4, item 20) to a nose part (Fig. 4, item 110) by a rotating operation (Col. 4, line 60-Col. 5, line 30) in a circumferential direction of the ejecting path (Fig. 4).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Stich and Mukoyama to modify the striking tool of Stich to include the rotating operation of Mukoyama.  A person of ordinary skill in the art would have been motivated to make such change in order to adjust the driving depth of the tool (Mukoyama, Col. 4, line 60-Col. 5, line 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731